Title: To James Madison from John G. Jackson, 17 November 1810
From: Jackson, John G.
To: Madison, James


Dr. Sir.
Clarksburg Novr. 17th. 1810
We have just closed the warmest contested Election here I ever witnessed. McKinley whom you know was the Republican candidate Wilson who ran twice against me the federal one the votes were on the 4th. day at night in this County (Harrison) 

McKinley
404
}
155 majority.


Wilson
249

 The Polls were kept open in Monongalia where both Candidates attended four days also: & on the evening of the second day Wilson led 160 votes. I have heard from Wood where McKinley got a Majority of 40 so that from the best calculation he will succeed by a Majority of 80 or 100 in the district of six Counties. This will be a triumph indeed as it was believed by the opposition & given up by our friends hitherto that I alone could succeed in the district. I personated McKinley here & by unprecedented exertions prevented W from obtaining a Majority over him. It was affirmed that McKinley was engaged in the Western insurrection & excepted by proclamation of Genl. Washington (then President) from a general pardon, I have pledged myself that the assertion is false, & pray you my dear Sir to request Mr. Grayham to furnish me with copies of the Proclamations issued in that case & a certificate that none others were issued with the seal of State affixed that I may redeem my pledge to the People. I encountered also the most audacious charge I ever heard, made in the address of the person who represented Mr. W to the People. It was, that Congress at midnight made an appropriation of two millions for no specified object—had drawn out the money from the treasury—& divided it as was presumed among the members as there was no account rendered. You see my dear Sir that you have the solace of the Citizen who thanked fortune that he had not alone suffered by the conflagration of the Town. For we too here have to bear a share of lies the most infamous & unfounded. Mrs. M will explain to you the accompanying packet. With sincerest regard Your Mo. Obt Servt
J G Jackson
